We are in substantial accord with the opinion delivered by the learned court below, and if the order entered had conformed to the direction in the opinion, that the mandamus *Page 94 
should require the appellant to audit the relator's claims at such sums as were proper, we should have affirmed the order without comment. But the order appealed from requires the appellant to allow those claims at specified amounts. We think this was erroneous. The original resolution of the board of supervisors authorized the superintendent of the poor to employ the services of W.J. Maybee, the relator's assignor, to place children then confined in orphan asylums in proper homes at an expense not exceeding fifty dollars for each child. Possibly this would have authorized the superintendent to contract with Maybee for the payment of the sum of fifty dollars in each case, but I can find no proof of such an agreement in the papers. Therefore, the only claim Maybee had for his services was on a quantummeruit for their reasonable value, not exceeding fifty dollars for each child.
The order of the Appellate Division should be modified so as to direct the appellant to audit the relator's claims at their fair and reasonable value, not exceeding fifty dollars for each child placed in a suitable home, without costs to either party.
PARKER, Ch. J., GRAY, O'BRIEN, BARTLETT, HAIGHT and WERNER, JJ., concur.
Ordered accordingly.